Citation Nr: 1423481	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  12-34 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to an increased rating Haglund's syndrome of the left foot, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating Haglund's syndrome of the right foot, currently rated as 10 percent disabling.  

3.  Entitlement to service connection for hallux valgus.

4.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected Haglund's syndrome.


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004 and from March 2011 to April 2012, with additional service in the U.S. Army Reserves.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection and assigned a noncompensable rating for bilateral Haglund's syndrome.  This case was previously before the Board in June 2013, when it was remanded for additional development.  

In a March 2014 rating decision, the RO granted separate 10 percent ratings for each foot, effective April 14, 2012 (the day following separation from the Veteran's second period of active service) for bilateral Haglund's syndrome.  As the maximum i ratings have not been granted from the date of claim, the disability ratings throughout the entire period remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals two service connection issues which have been raised by the record.  In his April 2010 notice of disagreement, the Veteran asserted an ankle disability secondary to his bilateral Haglund's syndrome.  Additionally, service treatment records (STRs) document hallux valgus deformity, and VA examinations have referred to bilateral hallux valgus in connection with the Veteran's foot complaints made in connection with the current Haglund's syndrome appeal.  

Consequently, the Board finds that the matter of the severity of his Haglund's syndrome is inextricably intertwined with the matters of service connection for those ankle and hallux valgus disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate VCAA notice with respect to service connection for his bilateral hallux valgus and right ankle pain (to include as on a secondary basis).  Develop the claims as appropriate (to include VA examinations, if warranted).

2.  The Veteran should be scheduled for an appropriate VA examination regarding his bilateral Haglund's syndrome, claimed right ankle disability, and apparent bilateral hallux valgus.  It is imperative that the claims file be made available to and reviewed by the examiner.  

The examiner should clearly report and distinguish the symptoms and level of impairment due to Haglund's syndrome from that attributable to any ankle and/or hallux valgus disorders.  

The examiner should also offer responses to the following:

     a)  It is at least as likely as not (a 50% or higher degree of probability) that any current right ankle disability was manifested during the Veteran's period of active duty service, or is otherwise causally related to such service?

     b)  It is at least as likely as not (a 50% or higher degree of probability) that any current right ankle disability is proximately due to, or caused by, the service-connected Haglund's syndrome, or by any hallux valgus?

     c)  It is at least as likely as not (a 50% or higher degree of probability) that any current right ankle disability has been aggravated by the service-connected Haglund's syndrome, or by any hallux valgus?

     d)  It is at least as likely as not (a 50% or higher degree of probability) that any current hallux valgus was manifested during the Veteran's period of active duty service, or is otherwise causally related to such service?

     e)  It is at least as likely as not (a 50% or higher degree of probability) that any current hallux valgus is proximately due to, or caused by, the service-connected Haglund's syndrome, or by any right ankle disability?

     f)  It is at least as likely as not (a 50% or higher degree of probability) that any current hallux valgus has been aggravated by the service-connected Haglund's syndrome, or by any right ankle disability?

A rationale must be offered for all opinions expressed.

3.  After completion of the above, review the expanded record and determine whether service connection for bilateral hallux valgus or right ankle disability is warranted under both direct and secondary theories of service connection.  The Veteran should be furnished notice of the determination and notice of appellate rights and procedures. 

4.  The RO should then review the record and readjudicate the claim for higher ratings for the 
bilateral Haglund's syndrome.  The Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


